10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

THE HONORABLE SHARON GLEASON

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, INo. 3:16-cr-0086-SLG-DMS
Plaintiff,

VS. IWATVER OF PHYSICAL PRESENCE
JOHN PEARL SMITH, II,

Defendant.

 

 

After consultation with my counsel, I John Pearl Smith, IL, hereby waive my
physical presence at the hearing currently scheduled in the District Court of Alaska for
May 12, 2021.

peg A
Signed in SeaTac, WA this_/% "__ day of April, 2021.

el leh 2

John Pearl Smith, II

CERTIFICATE OF SERVICE

I, SUZANNE LEE ELLIOTT, hereby certify t, I filed foregoing document with the
United States District Court’s Electronic Case Filing (CM/ECF) system, which will serve
one copy by email on Assistant United States Attorneys FRANK V. RUSSO, WILLIAM
A. TAYLOR, JAMES PETERSON and KAREN VANDERGAW.

/s/ Suzanne Lee Elliott
Attorney at Law

 

WAIVER - |
LAW OFFICE OF SUZANNE LEE ELLIOTT

2400 N.W. 80th Street
Suite 339

abe stb XP-6d6s8-MWELHoMiment 1042 FilePOAS PEEP AYE OF O14
